Citation Nr: 1714730	
Decision Date: 05/04/17    Archive Date: 05/11/17

DOCKET NO.  11-25 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD), to include as a result of an undiagnosed illness.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Alhinnawi, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1989 to September 1993.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, the Board finds that additional development is required before the Veteran's appeal can be adjudicated.  In October 2014, the Board remanded this appeal to obtain additional VA treatment records, a new VA examination, and a medical opinion.  In pertinent part, the Board instructed the examiner to provide an opinion that commented on the Veteran's report regarding the onset and continuity of the symptomatology associated with his GERD.

Further review of the record reflects that VA treatment records were obtained, an examination was completed, and an opinion was obtained.  In a December 2014 examination report, the examiner stated that the Veteran's GERD less likely than not had its onset in, or was the result of, his military service.  The examiner's opinion cited the Veteran's service treatment records and VA medical records.

The Board finds that the December 2014 opinion is inadequate for adjudicative purposes.  In this regard, although the Board directed the examiner to comment on the Veteran's report of the onset and continuity of symptomatology, the examiner did not do so.  Of importance in this regard are the Veteran's March 2009 statement in which he asserted that his gastrointestinal symptoms have been ongoing since service-and his wife's March 2009 statement in which she maintained that his symptoms have been present since August 1992.  Because the examiner failed to comment on the onset and continuity of the Veteran's relevant symptomatology, and in light of the relevant lay evidence of record in this regard, the Board finds that the development conducted fails to comply with the October 2014 remand directives and that corrective action is therefore necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).  An addendum opinion is necessary to account for the Veteran's and his spouse's reports of the onset and continuity of symptomatology of the Veteran's GERD.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any outstanding VA treatment records.  Any additional treatment records identified by the Veteran should be obtained and associated with his claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts to allow him the opportunity to obtain and submit those records for VA review.

2. Then, return the file to the examiner who conducted the December 2014 VA esophageal examination.  If that examiner is not available, return the file to another examiner with the appropriate knowledge and expertise.  The examiner should comment on the reports of the onset and continuity of symptomatology of the Veteran's GERD, including March 2009 statements from the Veteran and his spouse, and opine as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's GERD is related to, or had its onset during, service.  The rationale for all opinions expressed must be provided.

3. Then, readjudicate the issue on appeal.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the claim to the Board.

The Veteran has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2014).  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).  

